                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KENNETH BURKS,

                       Plaintiff,

               v.                                             Case No. 19-C-1675

WARDEN PAUL KEMPER,

                       Defendant.


                                             ORDER


        Petitioner has filed a motion to proceed in forma pauperis on his petition for writ of habeas

corpus. The filing fee for a writ of habeas corpus is $5.00. It appears from the records submitted

with petitioner’s motion that he has sufficient funds in his regular account to pay the $5.00 filing

fee. Accordingly, the motion to proceed in forma pauperis is denied and petitioner is directed to

pay the filing fee of $5.00 by February 6, 2020. Failure to do so will result in dismissal of his

petition.

        Dated at Green Bay, Wisconsin this 13th day of January, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
